[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an appeal by the defendant from the decision of the Family Support Magistrate (Hon. Harold Lifschitz) on October 29, 1999 denying the defendant's Motion for Modification of Child Support.
On October 29, 1999 a hearing was held by Magistrate Lifschitz on the defendant's Motion for Modification of Child Support dated July 12, 1999. Both the plaintiff and defendant appeared and offered testimony together with that of Moreen Maloney, Support Enforcement Officer and Rhonda Morra, attorney for the minor children. The court found no changes in circumstances from an earlier order of the court dated June 18, 1999 whereby arrearages of $12,553.67 was due the State and $64.00 was due the petitioner (plaintiff) with orders of $178.00 per week current child support and $12.00 per week to be applied against the arrearage. As of October 27, 1999 the arrearage due the petitioner (plaintiff) stood at $3,246.50 and the arrearage due the State stood at $12,553.67.
The testimony at the hearing led Magistrate Lifschitz to conclude that the defendant failed to use reasonable efforts to obtain employment at a level he had been earning and further failed to pay any support for several months following the June 18, 1999 hearing.
Based on a review of the transcript of the October 29, 1999 hearing and the criteria set forth in General Statutes § 46b-231
(A)(7) the court affirms the decision of Magistrate Lifschitz. CT Page 4605
John R. Caruso, J.